--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

By and Among

SHAREHOLDERS OF
LINCOLN FLOORPLANNING CO., INC.

and

SHA CHEN/ASSIGNS

dated MAY 25, 2010

 

Page 1 of 18

--------------------------------------------------------------------------------

TABLE OF CONTENTS

    Page       ARTICLE I - PURCHASE AND SALE 4       1.1 Agreement to Sell 4 1.2
Agreement for Purchase 4 1.3 Purchase Price 4       ARTICLE II - CLOSING 4      
2.1 C1osing 4 2.2 Items to be Delivered at Closing 5       ARTICLE III -
REPRESENTATIONS AND WARRANTIES OF SELLERS  5       3.1 Corporate Existence 5 3.2
Corporate Power; Authorization; Enforceable Obligations  6 3.3 Noncontravention
6 3.4 Capitalization; No Third-Party Options 7 3.5 Financial Statements 7 3.6
Absence of Undisclosed Liabilities 7 3.7 Tax and Other Returns and Reports 8 3.8
Books of Account 8 3.9 Compliance with Law; Authorizations 9 3.10 Litigation 9
3.11 Agreements etc. 9 3.12 Related Parties 9 3.13 Employees 9 3.14 Registration
Rights 9 3.15 Environmental 10 3.16 Full Disclosure 10 3:17 SEC Report 10 3.18
Listing 10 3.19 Brokers’ Fees 10 3.20 Assets 11 3.21 DTC Eligibility 11 3.22
Market Maker 11 3.23 Current information 11 3.24 March 31, 2010 10Q 11      
ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF BUYER 11       4.1 Corporate
Existence 11

Page 2 of 18

--------------------------------------------------------------------------------


4.2 Corporate Power and Authorities 11 4.3 Execution of Agreement 12 4.4
Restricted Securities 12     ARTICLE V - INDEMNIFICATION   12       5.1 Survival
of Representations and Warranties 13 5.2 Indemnification by Seller 13 5.3
Indemnification by the Buyer 13 5.4 Notice of claims 13       ARTICLE VI DUE
DILIGENCE 14       ARTICLE VII - POST CLOSING MATTERS 14       Maintenance of
Books and Records 14       ARTICLE VIII - MISCELLANEOUS 15       8.1 Expenses 15
8.2 Contents of Agreement; Parties in Interest 15 8.3 Assignment and Binding
Effect 15 8.4 Amendments and Waivers 15 8.5 Notices 16 8.6 Governing Law;
Consent to Jurisdiction 16 8.7 Benefits to Others 16 8.8 Headings, Gender and
person 17 8.9 Schedules and Exhibits 17 8.10 Severability 17 8.11 Counterparts
17 8.12 Time of the essence 17

Page 3 of 18

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

     THIS STOCK PURCHASE AGREEMENT (this "Agreement") is entered into as of the
25th day of May 2010 by and among SHAREHOLDERS OF LINCOLN FLOORPLANNING CO.,
INC. ("Sellers") and SHA CHEN/ASSIGNS (“Buyer”).

     WHEREAS, Sellers desire to sell to Buyer and Buyer desires to purchase from
Sellers, on the terms and conditions hereinafter set forth, 5,591,750 shares of
common stock constituting 69.0384% of the outstanding shares of stock (the
"LINCOLN Shares") in LINCOLN FLOORPLANNING CO., INC. (“LINCOLN”). Sale of the
LINCOLN Shares by the Sellers to Buyer as described herein shall hereinafter be
referred to as the "Transaction”;

     Now, therefore, in consideration of the mutual agreements, representations,
warranties and covenants set forth below, Buyer and Sellers agree as follows:

ARTICLE I - PURCHASE AND SALE

     1.1 Agreement to Sell. At the Closing (as defined below), Sellers shall
grant, sell, convey, assign, transfer and deliver to Buyer all right, title and
interest of Sellers in the LINCOLN Shares free and clear of all mortgages,
liens, pledges, security interests, charges, claims, restrictions and
encumbrances, except as set forth in Section 2.2, below.

     1.2 Agreement to Purchase. At the Closing, Buyer shall purchase the LINCOLN
Shares from Sellers, upon and subject to "the terms and conditions of this
Agreement in exchange for the Purchase Price (as defined herein).

     1.3 Purchase Price. At the Closing, Buyer will pay to Sellers designated
attorney in cash or immediately available funds an aggregate purchase price of
$425,000.00 USD (the "Purchase Price").

ARTICLE II - CLOSING

     2.1 Closing. The closing (the "Closing") of the Transaction shall take
place at 1:00 p.m., local time, on May 18, 2010 or such other date as the
Parties may mutually determine (the “Closing date”). The Closing shall take
place by facsimile, overnight delivery or other means determined acceptable by
the parties. The Closing shall be deemed effective as of 12:01 a.m. on the
Closing Date.

Page 4 of 18

--------------------------------------------------------------------------------

     2.2 Items to be Delivered at Closing. At the Closing and subject to the
terms and conditions herein contained:

     (a) Sellers shall deliver to Buyer the following:

     (i) original share certificates representing the LINCOLN Shares, fully paid
and non-assessable and subject to no liens, security interest, pledges;
encumbrances, charges, restrictions, demands or claims in any other party
whatsoever, except as set forth in the legend on some of the certificate(s),
which legend shall provide substantially as follows:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED AND MAY NOT BE
OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF FOR A
PERIOD OF ONE YEAR FROM THE ISSUANCE THEREOF EXCEPT (i) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT AND ANY APPLICABLE STATE LAWS OR (ii) UPON
THE EXPRESS WRITTEN AGREEMENT OF THE COMPANY AND COMPLIANCE, TO THE EXTENT
APPLICABLE, WITH RULE 144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT
RELATING TO THE DISPOSITION OF SECURITIES)

executed or accompanied by a stock power for valid transfer of the shares to the
Buyer or its assigns.

     (ii) a resolution of the Board of Directors of LINCOLN, a legal opinion of
counsel to the Sellers, resignations of each of the officers and directors and
such additional documents, instruments or agreements as the Buyer shal1
reasonably require;

     (b) Buyer shall deliver to Sellers the Purchase Price in cash in
immediately available funds to the bank accounts designated by Sellers to Buyer,

ARTICLE III - REPRESENTATIONS AND WARRANTIES OF SELLERS

     Sellers and LINCOLN, jointly and severally, represent and warrant to Buyer
that the statements contained in this Article III are correct and complete as of
the date of this Agreement will be correct and complete and as of the Closing
Date (as though made on such date).

Page 5 of 18

--------------------------------------------------------------------------------

     3.1 Corporate Existence. LINCOLN is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada. LINCOLN
does not have any subsidiaries or own any equity or other interest in any other
corporation, limited partnership or any other business entity.

     3.2 Corporate Power; Authorization; Enforceable Obligations. Sellers and
LINCOLN have all requisite power and authority to execute and deliver this
Agreement and all other agreements, instruments and documents to be delivered by
them hereunder (the “Related Documents”) and to perform the obligations to be
performed by them hereunder and thereunder, and to consummate the Transaction
contemplated hereby. This Agreement has been, and the Related Documents will be,
duly executed and delivered by Sellers and a duly authorized officer of LINCOLN,
and this Agreement constitutes, and the Related Documents when executed and
delivered when executed and delivered will constitute, the legal, valid and
binding obligations of Sellers and LINCOLN enforceable against Sellers and
LINCOLN then in accordance with their respective terms.

     Timothy L. Kuker, Steven G. Salmond and Ronald S. Worl are the only
officers and directors of LINCOLN and upon closing will submit their
resignations as such.

     3.3 Noncontravention. Neither the execution, delivery or performance by
Sellers or LINCOLN of this Agreement or any of the Related Documents, nor the
consummation by Sellers or LINCOLN or the transactions contemplated hereby or
thereby, nor compliance by Sellers with any provision hereof or thereof will:
(a) conflict with or result in a breach of any provision of the certificate of
charter or bylaws of LINCOLN or any agreement among the stockholders of LINCOLN
or any agreement among the stockholders of LINCOLN or any other agreement
applicable to Sellers of LINCOLN; or (b) violate any provision of law, statute,
rule or regulation, or any order, writ, injunction, permit, judgment decree or
award of any court, arbitrator or governmental or regulatory official, including
but not limited to the Securities Exchange Commission, or any other body or
authority which is applicable to Sellers or LINCOLN. No authorization, approval
or consent of, and no registration or filing with, any governmental or
regulatory official, body or authority is required in connection with the
execution and delivery of this Agreement and the Related Documents by Sellers or
LINCOLN pursuant hereto, or the consummation of the transactions contemplated
herby or thereby.

Page 6 of 18

--------------------------------------------------------------------------------

     3.4 LINCOLN Capitalization; No Third-Party Options. All of the LINCOLN
Shares being sold by Sellers to Buyer are duly authorized, validly issued, fully
paid, non-assessable and free and clear of any liens, pledges, charges, security
interests, third party rights or other claims or encumbrances of any nature
whatsoever. As of the Closing, LINCOLN’s authorized capital stock consists of
100,000,000 shares of common stock and upon consummation of the Transaction,
Buyer will own 69.0384% of LINCOLN’s issued and outstanding shares. There are no
existing agreements, options, commitments or rights of any kind with, any person
to acquire any of LINCOLN’s shares. There are no agreements relating to the
voting, purchase or sale of capital stock (i) between or among the Company and
any of its stockholders, (ii) between or among any Seller and any third party,
or (iii) to the best knowledge of the Sellers between or among any of the
Company stockholders. The Company is not a party to any agreement granting any
stockholder of the Company the right to cause the Company to register shares of
the capital stock of the Company held by such stockholder under the Securities
Act. The stockholder list provided to the Purchaser is a current shareholder
list generated by its transfer agent, and such list accurately reflects all of
the issued and outstanding shares of the Company Common Stock.

     All of the LINCOLN Shares being sold are restricted shares because they
have not been the subject of a registration statement filed with the SEC.

     A list of all registered and beneficial shareholders of LINCOLN is attached
hereto as Exhibit 3.4. The exhibit shows which shares are free-trading and which
are restricted.

     3.5 Financial Statements. Lincoln is current with all of its filings
pursuant to the Exchange Act of 1934. All of these filings are available at
sec.gov.

     3.6 Absence of Undisclosed Liabilities. LINCOLN currently has no
liabilities or obligations of any nature whatsoever (whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, and whether due or to become
due) including any liability for taxes or for any goods or services used by
LINCOLN. For purposes of this Agreement, the term "liabilities" shall include,
without limitation, any direct or indirect indebtedness, guaranty, endorsement,
claim, loss, damage, deficiency, cost, expense, obligation or responsibility,
fixed or unfixed, asserted or unasserted, liquidated or unliquidated, known or
unknown, secured or unsecured.

Page 7 of 18

--------------------------------------------------------------------------------

     3.7 Tax and Other Returns and Reports. All federal, state, local and
foreign tax returns, reports, statements and other similar filings required to
be filed by LINCOLN (the "Tax Returns") with respect to any federal, state,
local or foreign taxes, assessments, interest, penalties, deficiencies, fees and
other governmental charges or impositions, (including without limitation all
income tax, unemployment compensation, social security, payroll, sales and use,
excise, privilege, property, ad valorem, franchise, license and any other tax or
similar governmental charge, or imposition under laws of the United States or
any state of municipal or political subdivision thereof or any foreign Country
or political subdivision thereof) (the "Taxes") have been filed with the
appropriate governmental agencies in all jurisdictions in which such Tax Returns
are required to be filed, and all such Tax Returns properly reflect the
liabilities of LINCOLN for Taxes for the periods, property or events covered
thereby. All Taxes, including those without limitation which are called for by
the Tax Returns, or heretofore or hereafter claimed to be due by any taxing
authority from LINCOLN, have been properly accrued or paid. The accruals for
Taxes contained in the Most Recent Balance Sheet are adequate to cover the tax
liabilities of LINCOLN as of that date and include adequate provision for all
deferred taxes, and nothing has occurred subsequent to that date to make any of
such accruals inadequate. LINCOLN has not received any notice of assessment or
proposed assessment in connection with any Tax Retmns and there are not pending
tax examinations of or tax claims asserted against LINCOLN or any of its assets
or properties. LINCOLN has not extended, or waived the application of, any
statue of limitations of any jurisdiction regarding the assessment or collection
of any Taxes. There are no tax liens on any of the assets or properties of
LINCOLN. There is no basis for any additional assessment of any Taxes. LINCOLN
has made all deposits required by law to be made with respect to any withholding
or other employment taxes, including without limitation the portion of such
deposits relating to taxes imposed upon LINCOLN.

Page 8 of 18

--------------------------------------------------------------------------------

     3.8 Books of Account; Bank Accounts. The books, records and accounts of
LINCOLN accurately and fairly reflect, all assets and liabilities of LINCOLN.
LINCOLN will have no bank accounts as of closing.

     3.9 Compliance with Law: Authorizations. LINCOLN is not in violation of any
law, ordinance, or governmental or regulatory rule or regulation, whether
federal, state, local or foreign ("Regulations"). LINCOLN holds or possesses all
franchises, licenses, permits, easements, rights, applications, filings,
registrations and other authorizations from governmental authorities
("Authorizations") which are necessary for it to conduct business. LINCOLN is
not in default, nor has it received any notice of any claim of default, with
respect to any such Authorization, and each Authorization is in full force an
effect.

     3.10 Litigation. No litigation, including any suit, arbitration, mediation,
claim, investigation, judgment, order, governmental or regulatory official, body
or authority of any kind or nature is pending or threatened, against LINCOLN and
LINCOLN has never been a party to any such litigation and no dispute is pending
or threatened which in any manner challenges or seeks to prevent, enjoin, alter
or delay the Transaction.

     3.11 Agreements etc. LINCOLN is not party to any contracts, agreements,
understandings (written or oral), instruments, contracts any nature whatsoever
and LINCOLN has never been a party to any contracts, agreements, understandings
(written or oral) of any kind or nature whatsoever, other than those delivered
to counsel for Buyer in exhibit 3.11.

     3.12 Related Parties. LINCOLN has no liabilities or obligations to any
officers, directors, former employees, or affiliates including Sellers and/or
their respective affiliates.

     3.13 Employees. LINCOLN has no employees or independent consultants and has
never had any employees or independent consultants. LINCOLN does not maintain
any employee benefit or stock option plans.

     3.14 Registration Rights. LINCOLN is not under any obligation and has not
granted any rights to register any of LINCOLN's stock or other securities or any
securities that may be issued. No stockholder of LINCOLN has entered into any
agreement with respect to the voting of LINCOLN stock.

Page 9 of 18

--------------------------------------------------------------------------------

     3.15 Environmental. LINCOLN is not in violation of any applicable statute,
law or regulation relating to the environment or occupational health and safety.

     3.16 Full Disclosure. LINCOLN and Sellers have provided the Buyer with all
information requested by the Buyer in connection with its decision to purchase
the LINCOLN shares. Neither this Agreement, the exhibits and schedules hereto,
the Related Agreements nor any other document delivered by LINCOLN and/or the
Sellers to Buyer or its attorneys or agents in connection herewith or therewith
or with the transaction contemplated hereby or thereby, contain any untrue
statement of a material fact nor omit to state a material fact necessary in
order to make the statements contained herein or therein, in light of the
circumstances in which that are made, not misleading.

     3.17 SEC Reports. LINCOLN has filed all proxy statements, reports and other
documents required to be filed by it under the Securities Exchange Act of 1934,
as amended. Each SEC Report was, at the time of its filing, in compliance with
the requirements of it’s respective form and none of the SEC Reports, nor the
financial statements (and the notes (hereto) included in the SEC Reports, as of
their respective filing dates, contained any untrue statement or a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

     3.18 Listing. LINCOLN's Common stock is listed for trading on the OTC
Bulletin Board and satisfies the requirements for the continuation of such
listing. The Company has not received any written notice from FINRA or NASDAQ
that its common stock will be delisted from the OTC Bulletin Board or that its
common stock does not meet all requirements for listing. No stop orders are in
effect or threatened.

     3.19 Brokers' Fees. LINCOLN has no liability or obligation to pay any fees
or commissions to any broker, finder, or agent except for fees and commissions
payable at closing out of the sale proceeds.

Page 10 of 18

--------------------------------------------------------------------------------

     3.20 Assets. LINCOLN has no assets of any kind except as shown on Exhibit
3.20 hereto.

     3.21 DTC Eligibility. LINCOLN's securities are eligible for deposit at the
Depository Trust Company (DTC).

     3.22 Market Maker. LINCOLN has at least one market maker for its common
shares and such market makers have obtained all permits and made all filings
necessary in order for such market makers to continue as market makers of the
Company.

     3.23 Current Information. Since March 31, 2010, there has not been any
event or condition of any character which has adversely affected, or may be
expected to adversely affect, LINCOLN’s business or prospects, including, but
not limited to any adverse change in the condition, assets, liabilities
(existing or contingent) or business of LINCOLN from that shown in the financial
statements of LINCOLN included in its quarterly report on Form 10-Q filed for
the quarter ended March 31, 2009.

     3.24 March 31, 2010 10Q. Form 10Q for the Period Ended March 31, 2010. The
Sellers will cause to be filed LINCOLN's Form 10-Q for the period ended March
31, 2010 at their expense.

ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF BUYER

     Buyer represents and warrants to Sellers that the statements contained in
this Article IV are correct and complete as of the date of this Agreement and as
of the Closing Date (as though made on such date).

     4.1 Corporate Existence. Buyer may form a Corp to take title to the LINCOLN
shares. This company duly organized and validly existing under the laws of the
State of Nevada.

     4.2 Corporate Power and Authorization. Buyer has the power, authority and
legal right to execute, deliver and perform this Agreement and the Related
Documents to which it is a party. The execution, delivery and performance of
this Agreement and the Related Documents by Buyer have been duly authorized by
all necessary corporate action. This Agreement has been, and the Related
Documents to which Buyer will be a party will be, duly executed and delivered by
Buyer, and this Agreement constitutes, and the Related Documents when executed
and delivered will constitute, the legal, valid and binding obligations of Buyer
enforceable against Buyer in accordance with their respective terms.

Page 11 of 18

--------------------------------------------------------------------------------

     4.3 Execution of Agreement. The execution and delivery of this Agreement
and Related Documents does not, and the consummation of the transactions
contemplated hereby will not: (a) violate, conflict with, modify or cause any
default under or acceleration of (or give any party any right to declare any
default of acceleration upon notice or passage of time or both), in whole or in
part, any charter, article of inCorp, bylaw, mortgage, lien, deed of trust,
indenture, lease, agreement, instrument, order, injunction, decree, judgment,
law or any other restriction of any kind to which the Buyer is a party or by
which they are bound; (b) result in the creation of any security interest, lien,
encumbrance, adverse claim, proscription or restriction on any property or asset
(whether real, personal, mixed, tangible or intangible), right, contract,
agreement or business of the Buyer; (c) violate any law, rule or regulation of
any federal or state regulatory agency; or (d) permit any federal or state
regulatory agency to impose any restrictions or limitations of any nature on the
Buyer or any of its actions.

     4.4 Restricted Securities. Buyer acknowledges that some of the LINCOLN
Shares will be "restricted securities" (as such term is defined Rule 144
promulgated under the Securities Act of 1933, as amended ("Rule 144")), and will
include the restrictive legend set forth in Section 2.2 hereof, and, except as
otherwise set forth in this Agreement, that the shares cannot be sold for a
period of at least one year from the date of issuance unless registered with the
United States Securities and Exchange Commission ("SEC") and qualified by
appropriate state securities regulators, or unless the Buyer obtains written
consent from LINCOLN and otherwise comply with an exemption from such
registration and qualification (including, without limitation, compliance with
Rule 144).

ARTICLE V - INDEMNIFICATION

     5.1 Survival of Representations and Warranties. All representations and
warranties made by the parties in this Agreement or in Related Document in
connection with negotiation, execution and performance of this Agreement shall
survive the Closing. Notwithstanding any investigation or audit conducted before
or after the Closing Date or the decision of any party to complete the Closing,
each party shall be entitled to rely upon the representations and warranties set
forth herein and therein.

Page 12 of 18

--------------------------------------------------------------------------------

     5.2 Indemnification by Sellers. The Sellers, jointly and severally, shall
indemnify, defend and hold Buyer, its members, directors, officers, affiliates,
successors, assigns and agents (collectively, the “Buyer Indemnified Parties”)
harmless from, against and in respect of, any and all claims, losses, damages,
liabilities, expenses or costs, including reasonable attorneys' fees, costs and
expenses of investigation, penalties, interest and amounts paid in settlement
incurred or to be incurred by any of Buyer Indemnified Parties, by reason of,
arising out of or related to:

     (a) any breach, inaccuracy, or nonfulfillment in or of any representation,
warranty, covenant, agreement or undertaking of Sellers or LINCOLN contained in
this Agreement, or in any Exhibit, Schedule or ancillary document delivered
pursuant hereto;

     (b) claims or demands from, or relating to, the conduct of LINCOLN or the
Sellers prior to the Closing Date.

     5.3 Indemnification by the Buyer. Buyer shall indemnify, defend and hold
Sellers harmless from, against and in respect of, any and all claims, losses,
damages, liabilities, expenses or costs, inducting reasonable attorneys' fees,
costs and expenses of investigation and defense of claims, and penalties,
interest and amounts paid in settlement incurred or to be incurred by Sellers by
reason of, arising out of or related to any breach, inaccuracy, or
nonfulfillment in or of any representation, warranty, covenant, agreement or
undertaking of Buyer contained in this Agreement.

     5.4 Notice of Claims. With respect to any matter as to which any of the
Buyer’s Indemnified Parties or the Seller's Indemnified Parties (the
"Indemnified Person") is entitled to indemnification from any other person or
entity (the "Indemnifying Person") under this Article IX, the Indemnified Person
shall have the right, but not the obligation, to contest, defend or litigate,
and to retain counsel of its choice in connection with, any claim, action, suit
or proceeding by any third party alleged or asserted against the Indemnified
Person in respect of, resulting from, relating to or arising out of such matter,
and the costs and expenses thereof shall be subject to the indemnification
obligations of the Indemnifying Person hereunder.

Page 13 of 18

--------------------------------------------------------------------------------

ARTICLE VI DUE DILIGENCE

     Prior to the Closing, the Buyer will conduct a due diligence investigation
relative to the Company and the representations, warranties and covenants of the
Sellers and the Company. Sellers and the Company agree to provide the Buyer and
its agents and representatives with any and all due diligence documents
reasonably requested, including but not limited to financial statements and
evidence of the Company’s good standing in all jurisdictions where it is
authorized to do business. Buyer shall have the right, in its sole discretion,
to terminate this Agreement at any time prior to the Closing, without any
liability therefor, should it determine that any representation, warranty or
covenant of any Seller or the Company is untrue, misleading or cannot be
verified through the due diligence process or if the Buyer determine, in their
sole discretion that the Company is unsuitable for use as a vehicle for a
reverse acquisition transaction.

ARTICLE VII - POST CLOSING MATTERS

      Maintenance of Books and Records. Each of Sellers and Buyer shall preserve
until the third anniversary of the Closing Date all material records possessed
or to be possessed by such party relating to any of the assets, liabilities or
business of LINCOLN, except that certain tax records shall be preserved until
the statute of limitations for such tax has passed. After the Closing Date,
where there is a legitimate purpose, such party shall provide the other parties
with access, upon prior reasonable written request specifying the legitimate
purpose therefore, during regular business hours, to (i) the officers, employees
or other representatives of such party and (ii) the books of account and records
of such party, but, in each case, only to the extent relating to the assets,
liabilities or business of LINCOLN, and the other parties and their
representatives shall have the right to make copies of such books and records;
provided, however, that the foregoing right of access shall not be exercisable
in such a manner as to interfere unreasonably with the normal operations and
business of such party; and further, provided, that, as to so much of such
information as constitutes trade secrets or confidential business information of
such party, the requesting party and its officers, directors and representatives
will use due care to not disclose such information except (i) as required by
law, (ii) with the prior written consent of such party, which consent shall not
be unreasonably, withheld, or (iii) where such information becomes available to
the public generally, or becomes generally known to competitors of such party,
through sources other than the requesting party, its affiliates or its officers,
directors and representatives.

Page 14 of 18

--------------------------------------------------------------------------------

ARTICLE VIII - MISCELLANEOUS

     8.1 Expenses. Except as otherwise provided in this Agreement, each party
shall pay its own expenses incidental to the preparation of this Agreement, the
carrying out of this provisions of this Agreement and the consummation of the
Transaction.

     8.2 Contents of Agreements: Parties in Interest. This Agreement set forth
the entire understanding of the parties hereto with respect to the Transactions
and supersedes all prior negotiations, representations or agreements. It shall
not be amended or modified except by written instrument duly executed by each of
the parties hereto. Any and all previous agreements and understandings between
or among the parties regarding the subject matter hereof, whether written or
oral, are superseded by this Agreement.

     8.3 Assignment and Binding Effect. This Agreement may not be assigned by
any party hereto without the prior written consent of the other party. Subject
to the foregoing, all of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the successors
and assigns of Sellers and Buyer.

     8.4 Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by Buyer arid
Sellers. Any term or provision of this Agreement may be waived at any time by
the party entitled to the benefit thereof by a written instrument duly executed
by such party. No waiver by any party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.

Page 15 of 18

--------------------------------------------------------------------------------

     8.5 Notices. Any notice, request, demand, waiver, consent, approval or
other communication which is required or permitted hereunder shall be in writing
and shall be deemed given only if delivered personally or sent by telegram or by
registered or certified mail, postage prepaid, as follows:

If to Sellers:

TIMOTHY L. KUKER
100 Silver Beach Ave.
Apt 612
Daytona Beach, FL 32118
USA

If to Buyer:

SHA CHEN
Room 2103
Easey Commercial Building
253-261 Hennessy Road
Wanchai, Hong Kong.

or to such other address as the addresses may have specified in a notice duly
given to the sender as provided herein. Such notice, request, demand, waiver,
consent, approval or other communication will be deemed to have been given as of
the date so delivered, telegraphed or mailed.

     8.6 Governing Laws; Consent to Jurisdiction. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS. ANY ACTION BROUGHT BY EITHER
PARTY AGAINST THE OTHER CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT SHALL BE BROUGHT ONLY IN ANY STATE OR FEDERAL COURT SITTING IN THE
STATE OF NEW YORK.

     BOTH PARTIES AND THE INDIVIDUALS EXECUTING THIS AGREEMENT AND OTHER
AGREEMENTS ON BEHALF OF SUCH PARTIES AGREE TO SUBMIT TO THE JURISDICTION OF SUCH
COURTS AND WAIVE TRIAL BY JURY.

     8.7 Benefit to Others. The representations, warranties, covenants and
agreements contained in this Agreement are for the sole benefit of the Parties
hereto, and their shareholders, heirs, executors, administrators, legal
representatives, successors and assigns, and they shall not be construed as
conferring any rights on any other persons.

Page 16 of 18

--------------------------------------------------------------------------------

     8.8 Heading, Gender and Person. All section headings contained in this
Agreement are for convenience of reference only, do not form a part of this
Agreement and shall not affect in any way the meaning or interpretation of this
Agreement. Words used herein, regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine, or neuter, as the context
requires. Any reference to a "person" herein shall include an individual, firm,
Corp, partnership, trust, governmental authority or body, association,
unincorporated organization or any other entity.

     8.9 Schedules and Exhibits. All Exhibits and Schedules referred to herein
are intended to be and hereby are specifically made a part of this Agreement.

     8.10 Severability. Any provision of this Agreement that is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

     8.11 Counterparts. This Agreement may be executed in any number of
counterparts and any Party hereto may execute any such counterpart, each of
which when executed and delivered shall be deemed to be an original and all of
which counterparts taken together shall constitute but one and the same
instrument. This Agreement shall become binding when one or more Counterparts
taken together shall have been executed and delivered by the Parties. It shall
not be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.

     8.12 Time of the essence. In the performance of obligations herein time is
of the essence.

Page 17 of 18

--------------------------------------------------------------------------------

     EXECUTED as of the date first above written by duly authorized officers of
the parties hereto, intending to be intending to be legally bound hereby.

Sellers: /s/ Timothy L. Kuker                                
                                                                                                                         
TIMOTHY L. KUKER as designated
                                                                                                                         
agent with stock power         Buyer: /s/ Sha
Chen                                              
                                                                                                                       
SHA CHEN

Page 18 of 18

--------------------------------------------------------------------------------